Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Referring to claims 1 and 6, these claims as amended on 11/12/2020 require the primary mirror having a single focal length include an inner mirror portion that deflects the annular transmission beam and an outer mirror portion that collects the return signal.  

The 112 2nd rejection dated 10/21/2020 have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (7894044) in view of Ruggiero (20110293215) and Acker (7102118).
Referring to claims 1 and 6, Sullivan shows a shared optics and telescope for transmitting a transmission beam and receiving a return signal, the shared optics and telescope (see figure 5) comprising:
an axicon lens operable to shape the transmission beam into an annular beam having an outer diameter and an inner diameter (see figure 7 Ref 117 also see figure 7 Ref 135 and 133);

Also note that Sullivan specifically shows expanding the deflected annular transmission beam using an inner mirror portion of the primary mirror and a telescope lens (see figure 5 also see figure 7 Ref 141). 
Ruggiero shows a similar device including a telescope that uses shared optics for transmitting and receiving that includes a secondary mirror operable to deflect the annular beam into a deflected annular transmission beam (see the secondary mirror as shown in figures 1 and 2 Ref 22 and note paragraph 38 that includes embodiments for simultaneous transmit and receive light also see paragraph 35 including embodiments for a LIDAR device).  It would have been obvious to include the secondary lens to allow for the laser to be positioned outside of the telescope allowing for simple replacement and power supply to the laser, note Sullivan teaches a similar displacement using fiber optics as shown in the figures, using a secondary mirror is merely a different way to perform the same displacement of the laser.
Ruggiero also shows an outer portion of a mirror and an inner portion of a mirror that have the same focal length (see figures 1 and 2 note the ray diagrams of the inner and outer portions of the mirror focus on the secondary mirror).  It would have been obvious to include the same focal length as shown by Ruggiero because this allows the 
While Sullivan shows an axicon lens that is operable to shape the transmission beam into an annular beam having an outer diameter and an inner diameter Sullivan shows a single axicon lens and not a pair. 
Acker shows a similar device that includes a pair of axicon lenses operable to shape the transmission beam into an annular beam having an outer diameter and an inner diameter (see figure 3 Ref 3 and 1 also see figure 4 note reference 10).  It would have been obvious to include the pair of axicon lenses because this produces a ring shape beam that can be focused.   
Referring to claims 2 and 7, the combination of Sullivan and Acker shows the annular transmission beam includes an inside beam diameter and an outside beam diameter, the outside beam diameter determined by an axicon spacing and a wedge angle, and the inside diameter is determined by an incident beam diameter (see figure 7 also note this is an inherent property of the axicon as taught by Sullivan in figure 7 also see column 3 line 25-40).
Referring to claims 3 and 8, Sullivan shows the shared optics and telescope further comprises a beam expander operable to expand the transmission beam (see figure 5 note the beam is expanded via Ref 109, note figure 7 a similar fiber end that expands the beam would be required for the collimating lens to function).
Referring to claims 5 and 10, including an f-number of the telescope lens that substantially matches the f-number of the shared optics of the telescope is extremely well known and adds no new or unexpected results.  
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (7894044) in view of Ruggiero (20110293215) and Acker (7102118) and further in view of Degnan (20110051121).
Referring to claims 4 and 9, Sullivan fails to specifically show but Degnan shows the shared optics and telescope further comprises a mirror with bore hole, wherein the transmission beam passes through a bore of the mirror with bore hole and the return signal reflects off a surface of the mirror with bore hole (see figure 5 Ref 530 and 528).  It would have been obvious with the modification of using the secondary mirror to displace the laser source as taught above in the rejection of claim 1 to include the mirror with bore hole because this allows for transmission of the laser while deflecting the return beam to the detector as taught by Degnan.  

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645